 Case 2:18-cv-03043-JMV-MF Document 9 Filed 10/29/20 Page 1 of 5 PageID: 53




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                              :
DYLAN J. HOWARD,                              :
                                              :
                      Plaintiff,              :                  Civil Action No.
                                              :                18-3043 (JMV) (MF)
                      v.                      :
                                              :                     OPINION
MORRIS COUNTY PROSECUTOR’S                    :
OFFICE, et al.,                               :
                                              :
                      Defendants.             :
                                              :
VAZQUEZ, District Judge:

       Plaintiff, a state prisoner, is proceeding pro se with a civil rights Complaint pursuant to 42

U.S.C. § 1983. For the reasons stated in this Opinion, the Court will dismiss Plaintiff’s Complaint

without prejudice for failure to state a claim and for failure to comply with Federal Rule of Civil

Procedure 8.

   I. BACKGROUND

       This case arises from the investigation and prosecution that resulted in Plaintiff’s

incarceration. Plaintiff, however, does not specify what charges or convictions are at issue.

Plaintiff names the following parties as Defendants in this matter: (1) the Morris County

Prosecutor’s Office; (2) Detective Stephen Carro; (3) Detective Sean Fraser; (4) Detective Sasha

Gould; (5) Detective James J. Bruno; (6) Lieutenant Robert M. McNally; (7) Captain Wilson; (8)

Sergeant Mauceri; (9) Detective Gomez; (10) Fredrick Knapp; (11) Kelly Sandler; and (12)

Matthew Trioano.
 Case 2:18-cv-03043-JMV-MF Document 9 Filed 10/29/20 Page 2 of 5 PageID: 54




       The Complaint contains very few factual details, but Plaintiff appears to believe that

Defendants have wrongfully investigated and prosecuted him. Plaintiff concludes that Defendants

have violated his rights in a litany of ways but offers no details as to how they precisely violated

his rights. Moreover, Plaintiff appears to have copied and pasted his vague allegations against

each of the officer Defendants. Plaintiff did the same for Defendants Knapp, Sandler, and Trioano,

the prosecutor Defendants, but added a line referring to their supervision and authority over the

investigation.

       In March of 2018, Plaintiff filed the instant Complaint, seeking damages for violations of

his Fourth, Fifth, Eighth, and Fourteenth Amendment rights. (D.E. 1, at 8.) Plaintiff also seeks an

injunction to terminate the employment of the officer Defendants. (Id.)

   II. STANDARD OF REVIEW

       District courts must review complaints in civil actions in which a prisoner files suit against

“a governmental entity or officer or employee of a governmental entity” and in cases where the

plaintiff is proceeding in forma pauperis. See 28 U.S.C. §§ 1915A(a), 1915(e)(2). District courts

must sua sponte dismiss any claim that is frivolous, is malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such relief.

See 28 U.S.C. §§ 1915A(b), 1915(e)(2). When considering a dismissal for failure to state a claim

on which relief can be granted, courts apply the same standard of review as that for dismissing a

complaint under Federal Rule of Civil Procedure 12(b)(6). Schreane v. Seana, 506 F. App’x 120,

122 (3d Cir. 2012).

       A complaint must satisfy Federal Rule of Civil Procedure 8(a), which states that:

                 (a) A pleading that states a claim for relief must contain[:] (1) a short
                 and plain statement of the grounds for the court’s jurisdiction, unless
                 the court already has jurisdiction and the claim needs no new
                 jurisdictional support; (2) a short and plain statement of the claim

                                                    2
 Case 2:18-cv-03043-JMV-MF Document 9 Filed 10/29/20 Page 3 of 5 PageID: 55




                  showing that the pleader is entitled to relief; and (3) a demand for
                  the relief sought, which may include relief in the alternative or
                  different types of relief.


“Thus, a pro se plaintiff’s well-pleaded complaint must recite factual allegations which are

sufficient to raise the plaintiff’s claimed right to relief beyond the level of mere speculation, set

forth in a ‘short and plain’ statement of a cause of action.” Johnson v. Koehler, No. 18-00807,

2019 WL 1231679, at *3 (M.D. Pa. Mar. 15, 2019). In other words, Rule 8 requires a showing

that the plaintiff is entitled to relief in order to “give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.” Id. (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)).

           Moreover, to survive sua sponte screening for failure to state a claim, the complaint must

allege “sufficient factual matter” to show that the claim is facially plausible. See Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the [alleged] misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover, while

courts liberally construe pro se pleadings, “pro se litigants still must allege sufficient facts in their

complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)

(citation omitted).

    III.      DISCUSSION

           With the principles above in mind, the Court finds that the Complaint fails to comply with

Federal Rule of Civil Procedure 8 and fails to state a claim. As discussed above, Rule 8 requires

the Complaint to contain “a short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Even liberally construing the Complaint, Plaintiff fails

to simply or directly allege what his claims are against each Defendant and fails to provide fair

notice of the grounds on which he intends to rest his claims.

                                                     3
 Case 2:18-cv-03043-JMV-MF Document 9 Filed 10/29/20 Page 4 of 5 PageID: 56




        Plaintiff’s Complaint contains nearly no factual allegations, and is instead, a collection of

bare conclusions against the Defendants, and conclusory allegations are insufficient to state a claim

for relief. See, e.g., Kaplan v. Holder, No. 14-1740, 2015 WL 1268203, at *4 (D.N.J. Mar. 18,

2015) (citing Iqbal, 556 U.S. at 678). The Court gleans that Plaintiff believes that his investigation

and prosecution violated his rights. He fails, however, to allege how or why Defendants’ actions

violated his rights, when those violations occurred, and who violated which of his rights. See, e.g.,

Cooper v. Link, No. 18-4481, 2018 WL 6528170, at *5 (E.D. Pa. Dec. 12, 2018) (“[Plaintiff]

cannot move forward on his Complaint as pled because it is not clear what each Defendant did to

violate his rights.”).

        For example, Plaintiff alleges that Defendant Fraser, a police officer, “failed to . . . perform

a proper investigation,” but fails to explain how the investigation was improper. (D.E. 1, at 2–3.)

Likewise, Plaintiff concludes that Defendant Fraser engaged in official misconduct and submitted

false reports but fails to explain what misconduct is at issue or how the reports were false. (Id.)

Similarly, Plaintiff contends that all Defendants “contaminated evidence” and overlooked an

illegal entry into Plaintiff’s home but fails to allege how they contaminated evidence, what that

evidence was, or how the entry was illegal. (Id. at 6–7.) Nor does Plaintiff identify which charges

or convictions are at issue in this case.

        As a result, the Complaint in its current form “would not provide any meaningful

opportunity for the Defendants to decipher or answer the vague allegations levied against them.”

Koehler, 2019 WL 1231679, at *3; see Twombly, 550 U.S. at 555. Consequently, the Court will

disregard the Complaint’s “naked assertions devoid of further factual enhancement,” Iqbal, 556

U.S. at 678, and dismiss the Complaint, without prejudice, for failure to state a claim and for failure

to comply with Rule 8.



                                                   4
 Case 2:18-cv-03043-JMV-MF Document 9 Filed 10/29/20 Page 5 of 5 PageID: 57




   IV.     CONCLUSION

         For the reasons set forth above, the Court will dismiss Plaintiff’s Complaint without

prejudice. The Court shall give Plaintiff thirty days to file an amended complaint to cure the

deficiencies discussed above. An appropriate Order follows.

Dated: 10/29/2020


                                                   JOHN MICHAEL VAZQUEZ
                                                   United States District Judge




                                               5
